DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 February 2022 has been entered. Claims 1-6, 8, 11, and 13 remain pending in the application.

Claim Objections
Claim 13 is objected to because of the following informalities:
In the second to last line of claim 13, “coatingsaid coating” should read “coating, said coating”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twachtman et al. (US 2,993,723) in view of Wongsiri et al. (US 2020/0129200).
Regarding claim 1, Twachtman discloses a debris removal magnet assembly configured to assist in removing magnetic debris from an affected eye (examiner notes that the device of Twachtman is fully capable of removing magnetic debris from an eye), said assembly comprising: a handle (fig. 1, element 11) having a first end 11a, a second end 13a, and a body extending between said first and second ends; and a magnet (14 and 17) being attached to said second end of said handle, said magnet extending away from said second end of said handle, said magnet having an attached end and a distal end with respect to said handle, said distal end being circular, planar and perpendicular to a center longitudinal axis of said handle (see figs 1 and 3), said magnet having a perimeter surface (cylindrical wall between the two circular faces) between said attached and distal ends wherein said perimeter surface bounds a center longitudinal axis of said magnet, said center longitudinal axis of said magnet being co-linear with said center longitudinal axis of said handle, said center longitudinal axis of said handle extends through said first and second ends of said handle; wherein said second end of said handle has a peripheral edge flush with a perimeter edge of said magnet (see annotated fig. 1 below), said handle tapering extending away from said magnet such that a concave shoulder (taper proximal of element 13a) is defined adjacent to said magnet, said first end of said handle being hemi-spherical (see fig. 1), said handle having a fixed length between said first end and said second end, said body having a constant diameter extending between said shoulder and said first end of said handle.

    PNG
    media_image1.png
    442
    406
    media_image1.png
    Greyscale

Twachtman discloses the invention essentially as claimed except for a coating being positioned on and completely covering said handle from said first end to said second end, wherein said coating extends from said handle over a portion of said perimeter surface of said magnet, an edge of said coating adjacent to said distal end of said magnet being rounded to curve towards said perimeter surface of said magnet, said distal end being free of said coating. Wongsiri teaches coating the handle of a device with rubber, in order to facilitate sufficiently strong gripping (paragraph 0106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Twachtman with a rubber coating as taught by Wongsiri, in order to facilitate sufficiently strong gripping. Examiner notes that coating element 11 of Twachtman leaves the distal end of the magnet uncoated.
Regarding claim 2, said body has a cylindrical shape (Twachtman; fig. 2).  
Regarding claims 3 and 4, Twachtman discloses the invention essentially except wherein said body measures between 6.00 and 7.00 inches in length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the body (Twachtman; fig. 1, between elements 11a and 13a) to be between 6.00 and 7.00 inches in length, in order to fit the function being performed since this claimed dimension does not change the magnet’s ability to retrieve ferromagnetic materials. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see page 3, line 29 to page 4, line 1), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the device, in order to reach debris at different distances from the user.
Regarding claim 5, said perimeter surface forms a cylindrical shape (Twachtman; figs. 1 and 3, elements 14 and 17).  
Regarding claim 6, Twachtman discloses the invention essentially except wherein said perimeter surface has a diameter between 0.50 and 1.00 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the perimeter surface (Twachtman; fig. 1, the cylindrical wall between the two circular faces of the magnet) to be between 0.50 and 1.00 inches, in order to fit the function being performed since this claimed dimension does not change the magnet’s ability to retrieve ferromagnetic materials. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see page 4, ll. 4-8), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the perimeter surface, in order to insert the magnet into openings of different sizes.
Regarding claim 8, Twachtman discloses the invention essentially as claimed except wherein said first end has a diameter between 0.25 and 0.75 inches, and said second end has a diameter between 0.50 and 1.00 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the first end (Twachtman; fig. 1, element 11a) between 0.25 and 0.75 inches, and the diameter of the second end 13a between 0.50 and 1.00 inches, in order to fit the function being performed since this claimed dimension does not change the magnet’s ability to retrieve ferromagnetic materials. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see page 4, ll. 14-17), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the device, in order to accommodate the finger and hand sizes of different individuals. Examiner notes that a constant diameter of 0.50 inches meets both diameter limitations.
Regarding claim 11, said coating comprises an elastomeric material. Examiner notes that rubber is an elastomeric material.
Regarding claim 13, Twachtman discloses a debris removal magnet assembly configured to assist in removing magnetic debris from an affected eye (examiner notes that the device of Twachtman is fully capable of removing magnetic debris from an eye), said assembly comprising: a handle (fig. 1, element 11) having a first end 11a, a second end 13a, and a body extending between said first and second ends, said body having a cylindrical shape; a magnet 14 and 17 being attached to said second end of said handle and extending away therefrom, said magnet having an attached end and a distal end with respect to said handle, said distal end being circular, planar, and perpendicular (see figs 1 and 3) to a center longitudinal axis of said handle, said magnet having a perimeter surface (cylindrical wall between the two circular faces) between said attached and distal ends, said perimeter surface forming a cylindrical shape, said perimeter surface bounding a center longitudinal axis of said magnet, said center longitudinal axis of said magnet being co-linear with said center longitudinal axis of said handle extending through said first and second ends; wherein said second end of said handle has a peripheral edge flush with a perimeter edge of said magnet (see annotated fig. 1 above), said handle tapering extending away from said magnet such that a concave shoulder (taper proximal of element 13a) is defined adjacent to said magnet, said first end of said handle being hemi-spherical (see fig. 1), said handle having a fixed length between said first end and said second end, said body having a constant diameter extending between said shoulder and said first end of said handle.
Twachtman discloses the invention essentially as claimed except for a coating being positioned on and completely covering said handle from said first end to said second end, wherein said coating extends from said handle over a portion of said perimeter surface of said magnet, an edge of said coating adjacent to said distal end of said magnet being rounded to curve towards said perimeter surface of said magnet, said distal end being free of said coating, said coating comprising an elastomeric material. Wongsiri teaches coating the handle of a device with rubber, in order to facilitate sufficiently strong gripping (paragraph 0106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Twachtman with a rubber coating as taught by Wongsiri, in order to facilitate sufficiently strong gripping. Examiner notes that coating element 11 of Twachtman leaves the distal end of the magnet uncoated.
Modified Twachtman discloses the invention essentially as claimed except wherein said body measures between 6.00 and 7.00 inches in length; said perimeter surface has a diameter between 0.50 and 1.00 inches; and said first end has a diameter between 0.25 and 0.75 inches, said second end has a diameter between 0.50 and 1.00 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the body (Twachtman; fig. 1, between elements 11a and 13a) to be between 6.00 and 7.00 inches in length; to have made the diameter of the perimeter surface (the cylindrical wall between the two circular faces of the magnet) to be between 0.50 and 1.00 inches; and to have made the diameter of the first end 11a between 0.25 and 0.75 inches and the diameter of the second end 13a between 0.50 and 1.00 inches, in order to fit the function being performed since these claimed dimensions do not change the magnet’s ability to retrieve ferromagnetic materials. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see page 3, line 29 to page 4, line 17), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the device, in order to reach debris at different distances from the user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the perimeter surface, in order to insert the magnet into openings of different sizes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the handle of the device, in order to accommodate the finger and hand sizes of different individuals. Examiner notes that a constant diameter of 0.50 inches meets both diameter limitations.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is made in view of Twachtman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771